DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1 and 3-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikado (US 20030003608 A1) and further in view of Yamamoto (JP 2013124206 A) in view of Yoo (US 20010021594 A1).

In reference to claim 1 and 8, Arikado discloses silicon wafer forming method for forming a silicon wafer from a silicon ingot, comprising:
a block ingot forming step of cutting the silicon ingot to form a block ingot (“S23 carries out a block process on the ingot” [P0253])
a planarizing step of grinding an end face of the block ingot to planarize the end face (“Stage S28 removes undulation on the first principal plane 95 of the wafer 91, to highly flatten the first principal plane 95” [P0256]. Reduction of surface roughness is equivalent to planarization.);
a wafer forming step of separating the silicon wafer to be formed from the ingot (“stage S24 slices the ingot into wafers” [P0253]);
Arikado does not teach forming a separation layer as claimed using a sub-surface laser working.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, silicon wafer forming methods, Yamamoto discloses that cutting of wafers from ingots can be improved by “irradiating the surface ofthe crystal with a laser to form an amorphous layer inside the crystal” [Pg2] such that an“amorphous layer 3 is formed inside the silicon crystal by irradiating the laser beam 2 from the direction perpendicular to the surface to be processed” [Pg3]. Also See Abstract and description of Fig 1, which explains that the laser is applied to a block ingot in order to generate a 
The combination would be achievable by integrating the Yamamoto laser treatment into the method to prepare the ingot to undergo a wafer forming procedure. There is no apparent reason why the Yamamoto laser treatment would cause wafer forming or any other step to fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that a separation layer forming step of applying a laser beam of such a wavelength as to be transmitted through silicon to the block ingot, with a focal point of the laser beam positioned in the inside of the block ingot at a depth from the end face of the block ingot corresponding to the thickness of the wafer to be formed, to form a separation layer is acheived; and the wafer forming step of separating the silicon wafer to be formed from the separation layer, after the separation layer forming step is performed.
A person having ordinary skill in the art would have been specifically motivated to integrate the Yamamoto laser treatment into the method to prepare the ingot to undergo a wafer forming procedure to in order to improve the wafer separation as suggested by Yamamoto (See Abstract) such that “cutting allowance generated at the time of cutting can be reduced” (Pg 2) and in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices 
The combination does not disclose fixing step of fixing a second face of the block ingot to a chuck table using a resin adhesive and transporting the block ingot on the chuck table between different processes.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, planarization, Yoo discloses that adhesive is suitable for attaching a wafer to a table for polishing (“FIG. 3, seen there is a schematic cross-section of … the silicon that constitutes the body of the wafer, the rotatable table itself, and anything that was used to attach the wafer to the table, such as a vacuum chuck, a layer of adhesive, etc”  P0025).
The combination would be achievable by using the planarization of Yoo to accomplish planarization. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method to comprise a fixing step of fixing a second face of the block ingot to a chuck table using a resin adhesive and transporting the block ingot on the chuck table between different processes.
A person having ordinary skill in the art would have been specifically motived to use the Yoo planarization wherein a wafer is adhered to the table in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; 
	In reference to claim 3, the combination discloses silicon wafer forming method as in claim 1.
Arikado further discloses a production history forming step of applying a laser beam of such a wavelength as to be transmitted through silicon to the silicon wafer to be formed, with a focal point of the laser beam positioned at the silicon wafer to be formed in a region not to be formed with devices, to form a production history (Fig 1 element 14, annotated copy shown below, and “ID marks 14 a to 14 d indicate product data such as the properties, manufacturing conditions” [P0108] and See P0109 which indicates that the production history can be formed on “surface circumferential area of the wafer 11 where no products 15 are formed”).

    PNG
    media_image1.png
    422
    711
    media_image1.png
    Greyscale


In reference to claim 4, the combination discloses silicon wafer forming method as in claim 3.
Arikado further discloses wherein the production history formed in the production history forming step includes one of lot number of the block ingot, order of the wafer to be formed, date of production, production facility, and machine model contributing to the forming (“ID marks 14 a to 14 d indicate product data such as the properties, manufacturing conditions, and test results of the products 15” [P0108] and “The ID mark 14 a indicates, for example, a wafer identification number and the properties, manufacturing place, manufacturing start date, manufacturing processes, and person in charge of the products 15 formed on the wafer 11.” [P0116])
In reference to claim 5-6, the combination discloses silicon wafer forming method as in claim 1.
Yoo further discloses wherein the resin layer coating step includes applying a resin to a base member and placing the base member against the second end face of the block ingot so that a solid resin layer is formed between the base member and the 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikado (US 20030003608 A1) and further in view of Yamamoto (JP2013124206A) in view of Yoo (US 20010021594 A1) and further in view of Aminzadeh (US 20030036281 A1).
In reference to claim 2, the combination discloses silicon wafer forming method as in claim 1.
Arikado further discloses an orientation flat or a notch indicative of crystal orientation (“reference position 36 is an object or a mark indicating a crystal orientation of the wafer 34. The reference position 36 is… a notch” [P0172] See Fig 10-11. And, “the reference position is a notch 13 formed on the periphery of the wafer 11. The notch 13 indicates a crystal orientation of the wafer 11.” [P0113]. See Fig 1, annotated copy shown below)

    PNG
    media_image2.png
    332
    553
    media_image2.png
    Greyscale

Arikado discloses that the notch is on the wafer, however, Arikado does not indicate when the notch is cut or that it is cut on the ingot.

Transposing the cutting step from the wafer to the ingot prior to blocking would have been obvious. In particular, it would be obvious because (a) the hemispherical ends of the ingot to be removed during blocking would provide a sacrificial region to chuck in the ingot and (b) cutting the ingot would reduce the number of cuts required compared to cutting each wafer individually. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP § 2144.04 (IV)(C).
Furthermore, in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, silicon wafer forming methods, Aminzadeh teaches that a notch can be formed on an ingot prior to squaring off the ingot and slicing to wafers (Fig 1, annotated portion shown below

    PNG
    media_image3.png
    397
    619
    media_image3.png
    Greyscale
)

The combination would be achievable by cutting a notch into the ingots to prepare them for slicing. Since Arikado teaches that the wafer needs to be notched, providing the ingot with a notch such that each wafer would be notched upon slicing would not cause the combination to fail. The combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to provide a crystal orientation forming step of forming the silicon ingot with an orientation flat or a notch indicative of crystal orientation, before the block ingot forming step.
A person having ordinary skill in the art would have been specifically motivated to integrate Aminzadeh’s ingot notch in order to allow each wafer to be notched upon being cut; and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikado (US 20030003608 A1) and further in view of Yamamoto (JP2013124206A) in view of Yoo (US 20010021594 A1) and further in view of Ohmi (US 20030190794 A1).
In reference to claim 7, the combination discloses silicon wafer forming method as in claim 1.
The combination does not disclose using ultrasound.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, silicon wafer forming methods, Ohmi discloses layer removal from silicon wafers using ultrasound (“porous layer was made to be exposed at the edge surface of the wafers, then the porous Si was etched by a certain amount, immersed in an ultrasonic cleaning tank filled with pure water and subjected to ultrasonic irradiation, whereby the wafers were mutually separated by the destruction of the porous Si layer and the porous Si was exposed” [P0179])
The combination would be achievable using various different tables, so as to perform different processes. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method wherein the wafer forming step includes separating the silicon wafer to be formed from the separation layer by immersing the block ingot in a liquid and generating an ultrasonic vibration.
A person having ordinary skill in the art would have been specifically motivated to integrate the Ohmi step in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikado (US 20030003608 A1) and further in view of Yamamoto (JP2013124206A) in view of Yoo (US 20010021594 A1) and further in view of Wu (US 20070260341 A1).
In reference to claim 9, the combination discloses silicon wafer forming method as in claim 8.
The combination does not disclose using multiple tables.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, silicon wafer forming methods, Wu discloses that “In the semiconductor process, the conveyer is often used to move wafers to or from the wafer carrying device or various different tables, so as to perform different processes.” (P0022).
The combination would be achievable using various different tables, so as to perform different processes. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the fixing step includes fixing the second end face of the block ingot to different chuck tables using an adhesive, a different one of the chuck tables being used in the planarizing step, the separation layer forming step and the wafer forming step.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2006263837 A teaches that the “surface of the adhesive-agent is turned down and the unification wafer maintained on a chuck table of a grinding apparatus (A) so as to grind the other side of the substrate wafer evenly” (Derwent Abstract).
US 6752701 B1 teaches an “an adhesive sheet” can be used for wafer holding.
US 20150303049 A1 teaches that “after the resin applying step, the first surface of the wafer with the second surface of the wafer being held on the horizontally holding surface by suction by using the second surface of the wafer as a reference surface and, after removing the resin, grinding the second surface of the wafer” (P0002)
US 20040157536 A1 teaches “applying an adhesive tape to the chuck that is used to hold the wafer during grinding, polishing, or planarization.” (P0008)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744